DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 11/10/2020. Claims 1 and 4-22 are currently pending in the application. An action follows below:

EXAMINER' S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with James Y.C. Sze, applicant’s representative Reg. No. 43943, on 03/01/2021.
The application has been amended as follows: 
In the claims:
	Claim 15: 	Replace “visually encrypt the content” in line 8 with --  perform a visual encryption operation on the content that obscures meaning of the content, --.
Claim 20: 	Insert -- of the -- immediately after “portion” in line 17.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1 and 4-22 are allowed.
The following is an examiner's statement of reasons for allowance: the claimed invention is directed to an electronic device having gaze visual encryption, that dynamically update display frames such that display content at the user's viewing location is clearly displayed and display content at the user's viewing periphery is obscured in a way that is unintelligible to an unwanted onlooker at any viewing angle but not distracting or noticeable to the user. Independent claim 1 identifies the uniquely distinct limitation, “generate the obscured region from the gaze-dependent visually encrypted frame by performing a visual encryption operation including a diffeomorphic warping operation that obscures meaning in the second portion of the content and that mitigates visual distraction to the user.” Independent claim 15 identifies the uniquely distinct limitation, determine whether to perform a visual encryption operation, including a diffeomorphic warping operation, on the content that obscures meaning of the content, based on the onlooker information.” Independent claim 20 identifies the uniquely distinct limitation, “wherein the gaze- dependent visually encrypted frame includes an obscured region including a first portion of the content that has undergone a visual encryption operation including a diffeomorphic warping operation and is modified for secure display.” 
The Baliga et al. reference (US 2009/0273562 A1) discloses an electronic device (see at least Figs. 1, 2, 5, disclosing an electronic device 100/200) comprising: 
a camera (see at least Figs. 1, 2, 5, disclosing a camera 101/204;) 
a display having an array of display pixels for displaying display frames (see at least Figs. 1, 2, 5; ¶ [0031], ¶ [0060], disclosing a LCD display 104/203/516 having an array of display pixels for displaying display frames;) and 
processing circuitry (see at least Fig. 5, disclosing processing circuitry comprising at least elements [501-513]) configured to: 
 	receive content for display for a user (see at least ¶ [0045]:18-21, disclosing to receive information displayed on the display screen; also note that the processor circuitry of the computing device 100/200 inherently receives display content/ information being displayed on the display screen;) 
 		identify a gaze location of the user with the camera (see at least step 601 of Fig. 6;) and 
 	provide a gaze-dependent visually encrypted display frame for display by the array of display pixels based on the gaze location of the user (see at least steps 602-603 of Fig. 6; ¶¶ [0056]-[0057], disclosing to provide a frame including the scrambled or distorted information/ content in the locations [[of an obscured region]] on the screen other than the location of the user’s gaze and the unmodified information/ content in a content area [[as the clear-display region]] on the screen at the location of the user’s gaze; also see the above discussion regarding to the LCD having an array of display pixels for displaying display frames,) 
wherein the gaze-dependent visually encrypted display frame includes:
 	 	a clear-display region within a distance of the gaze location and including a first portion of the display content that is unmodified for clear display (see the above discussion; or see at least at least step 603 of Fig. 6; ¶ [0057], disclosing the gaze-dependent visually encrypted display frame including a content area, as a clear-display region, within a distance of the gaze location and including a first portion of the displayed information/ content that is unmodified for clearly viewed and recognized by the user;) and 
 	 	an obscured region outside the distance of the gaze location and including a second portion of the display content that is modified for secure display (see the above discussion; or see at least at least step 602 of Fig. 6; ¶ [0056], disclosing the gaze-dependent visually encrypted display frame including an obscured region comprising the locations on the screen other than the location of the user’s gaze and the [[transition/ boundary]] location between the obscured region and the clear-display region and surrounding the clear-display region, i.e., the obscured region being the locations outside the distance of the gaze location and including a second portion of the display content that is scrambled or distorted (i.e., modified) for being unintelligible, i.e., securely displaying the information/ content,)
wherein the processing circuitry is further configured:
	obtain onlooker information using the camera (see at least step 702 of Fig. 7; steps 801-802 of Fig. 8) and 
 	determine whether to perform a visual encryption operation on the content based on the onlooker information (see at least step 703 of Fig. 7; step 804 of Fig. 8,)
wherein the processing circuitry is further configured:
	identify an onlooker gaze location, on the display, of an onlooker other than the user with the camera (see at least step 702 of Fig. 7; steps 801-802 of Fig. 8;) and 
 	provide a gaze-dependent visually encrypted display frame for display by the array of display pixels based on the onlooker gaze location (see at least step 703 of Fig. 7; step 804 of Fig. 8; further see at least steps 602-603 of Fig. 6; ¶¶ [0056]-[0057], disclosing to provide a frame including the scrambled or distorted information/ content in the locations [[of an obscured region]] on the screen other than the location of the user’s gaze and the unmodified information/ content in a content area [[as the clear-display region]] on the screen at the location of the user’s gaze; also see the above discussion regarding to the LCD having an array of display pixels for displaying display frames,) 
wherein the gaze-dependent visually encrypted display frame includes: 
see the above discussion; or see at least at least step 602 of Fig. 6; ¶ [0056], disclosing the gaze-dependent visually encrypted display frame including an obscured region comprising the locations on the screen other than the location of the user’s gaze and the [[transition/ boundary]] location between the obscured region and the clear-display region and surrounding the clear-display region, i.e., the obscured region being the locations outside the distance of the gaze location and including a second portion of the display content that is scrambled or distorted (i.e., modified) for being unintelligible, i.e., securely displaying the information/ content,) and 
 	a clear-display region outside the distance of the onlooker gaze location and including a second portion of the display content that is unmodified for clear display, wherein the first portion of the content has undergone a visual encryption operation (see the above discussion; or see at least at least step 603 of Fig. 6; ¶ [0057], disclosing the gaze-dependent visually encrypted display frame including a content area, as a clear-display region, within a distance of the gaze location and including a first portion of the displayed information/ content that is unmodified for clearly viewed and recognized by the user), and
wherein the visual encryption operation includes a text scrambling operation (see at least steps 602-603 of Fig. 6; ¶¶ [0056]-[0057], disclosing to provide a frame including the scrambled or distorted information/ text content in the locations [[of an obscured region]] on the screen other than the location of the user’s gaze.)

The Shepard et al. reference (US 9,355,612 B1) discloses an electronic device, similar as of the Baliga et al. reference, including the visual encryption operation including a text scrambling operation (see at least Figs. 1-2D and 4A-8 and the corresponding description.)
The Vigouroux et al. reference (US 2010/0091200 A1) teaches a method of displaying image using a visual encryption operation including a perceptual metamer operation on the image content, when being legally displayed, will be only perceptually indistinguishable to a viewer with normal color vision but also indistinguishable to other viewers with non-normal color vision (see at least Abstract; ¶¶ [0011], [0019], [0020, [0023].)
The Michel reference (US 2015/017889A1) teaches a method for resizing image comprising utilizing a diffeomorphic transformation (see at least ¶¶ [0011]-[0029],) but fails to 
	The above-discussed closest prior arts, either singularly or in combination, fail to anticipate or render obvious the above underlined limitations in combination with all of the other claimed limitations particularly recited by these claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626